Name: Council Regulation (EEC) No 2458/86 of 7 July 1986 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Republic of Malta
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 86 Official Journal of the European Communities No L 216 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC ) No 2458 / 86 of 7 July 1986 on the conclusion of a Protocol on financial and technical cooperation between the European Economic Community and the Republic of Malta the European Economic Community and the Republic of Malta is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation . Article 2 The President of the Council shall give the notification provided for in Article 21 ( 1 ) of the Protocol ( 3 ). THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 238 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas the Protocol on financial and technical cooperation between the European Economic Community and the Republic of Malta signed on 4 December 1985 , should be approved , HAS ADOPTED THIS REGULATION : Article 1 The Protocol on financial and technical cooperation between Article 3 This Regulation shall enter into force on the day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 July 1986 . For the Council The President N. LAWSON (') The date of entry into force of the Financial Protocol will be published in the Official journal of the European Communities by the General Secretariat of the Council . (') OJ No C 274 , 25 . 10 . 1985 , p . 7 . ( 2 ) OJ No C 176 , 14 . 7 . 1986 .